In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑2123  
ASSOCIATION   OF   AMERICAN   PHYSICIANS   AND   SURGEONS,   INC.,  
and  ROBERT  T.  MCQUEENEY,  
                                            Plaintiffs-­‐‑Appellants,  
                                          v.  

JOHN  KOSKINEN,  Commissioner  of  Internal  Revenue,  
                                            Defendant-­‐‑Appellee.  
                           ____________________  

               Appeal  from  the  United  States  District  Court  
                       for  the  Eastern  District  of  Wisconsin.  
            No.  13-­‐‑C-­‐‑1214  —  William  C.  Griesbach,  Chief  Judge.  
                           ____________________  

 ARGUED  SEPTEMBER  16,  2014  —  DECIDED  SEPTEMBER  19,  2014  
                 ____________________  

    Before  BAUER,  POSNER,  and  EASTERBROOK,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   The   Patient   Protection   and  
Affordable  Care  Act  requires  almost  everyone  to  have  health  
insurance.   See   National   Federation   of   Independent   Business   v.  
Sebelius,   132   S.   Ct.   2566   (2012).   The   principal   enforcement  
mechanism  is  a  tax  that  most  businesses  must  pay  if  they  fail  
to   provide   health   insurance   as   a   fringe   benefit,   or   that   any-­‐‑
one   not   covered   by   an   employer’s   plan   must   pay   in   lieu   of  
2                                                                     No.  14-­‐‑2123  

purchasing  insurance.  26  U.S.C.  §§  4980H,  5000A.  The  Inter-­‐‑
nal  Revenue  Service  has  announced  that  it  will  collect  the  tax  
in   2014   from   uninsured   persons,   but   not   from   certain   busi-­‐‑
nesses  that  fail  to  provide  insurance  as  a  fringe  benefit.  IRS  
Notice  2013-­‐‑45,  2013-­‐‑31  I.R.B.  116.  Plaintiffs  asked  the  district  
court  to  enjoin  what  they  describe  as  a  violation  of  the  sepa-­‐‑
ration   of   powers   (perhaps   more   accurately   of   Art.   II   §3,  
which  requires  the  President  to  “take  Care  that  the  Laws  be  
faithfully   executed”)   and   the   Tenth   Amendment.   But   plain-­‐‑
tiffs   do   not   complain   about   their   own   taxes,   so   the   district  
court  dismissed  the  suit  for  want  of  standing.  2014  U.S.  Dist.  
LEXIS  34980  (E.D.  Wis.  Mar.  18,  2014).  
     Plaintiff   McQueeney   is   a   physician;   the   other   plaintiff   is  
an   association   of   physicians.   McQueeney   and   many   of   the  
Association’s   members   operate   cash-­‐‑only   practices   and   do  
not   accept   insurance.   One   would   suppose,   therefore,   that  
they   are   better   off   as   a   result   of   the   IRS’s   policy,   for   fewer  
people  will  carry  insurance  and  plaintiffs  will  have  more  po-­‐‑
tential  to  attract  business.  They  appear  to  believe,  however,  
that   insurance   is   “free”   to   workers—that   wages   do   not   ad-­‐‑
just   to   reflect   the   value   of   pensions,   insurance,   and   other  
fringe  benefits.  If  that  is  so,  then  employers  that  do  not  pro-­‐‑
vide  insurance  also  will  not  offer  higher  wages  (other  things  
equal).  Then,  when  workers  buy  their  own  insurance  (or  pay  
the  penalty  tax),  they  will  have  less  income  available  to  pur-­‐‑
chase   medical   care   from   plaintiffs.   That   change   in   the   de-­‐‑
mand  for  their  services  gives  them  standing,  plaintiffs  main-­‐‑
tain.  By  the  same  logic,  they  could  litigate  about  any  tax  poli-­‐‑
cy.   If   the   IRS   issues   rules   forbidding   certain   tax   shelters,  
plaintiffs   could   demand   a   judicial   review   of   the   rules   even  
though   they   have   not   used   any   similar   devices   to   shelter  
their  own  incomes,  because,  whenever  the  IRS  collects  more  
No.  14-­‐‑2123                                                                   3  

in   taxes   (especially   from   those   taxpayers   most   likely   to   af-­‐‑
ford  medical  care  out  of  pocket),  people  have  less  income  to  
buy  the  medical  care  that  plaintiffs  offer.  
      This  is  not,  however,  the  Supreme  Court’s  view  of  stand-­‐‑
ing.   The   Court   has   rejected   efforts   by   one   person   to   litigate  
about  the  amount  of  someone  else’s  taxes  (or  someone  else’s  
subsidies,  which  are  taxes  in  reverse).  See,  e.g.,  Hein  v.  Free-­‐‑
dom  from  Religion  Foundation,  Inc.,  551  U.S.  587  (2007);  Allen  v.  
Wright,  468  U.S.  737  (1984);  Simon  v.  Eastern  Kentucky  Welfare  
Rights   Organization,   426   U.S.   26   (1976);   Warth   v.   Seldin,   422  
U.S.   490   (1975).   In   Allen   parents   whose   children   attended  
public   schools   contested   the   IRS’s   approach   to   tax   exemp-­‐‑
tions   for   private   schools,   arguing   that   permitting   schools  
that   engaged   in   racial   discrimination   to   obtain   exemptions  
affects  the  composition  of  the  student  population  in  the  pub-­‐‑
lic   schools   too.   The   Court   replied   that   such   an   effect   is   too  
remote  to  provide  standing,  because  it  depends  on  the  reac-­‐‑
tions   of   many   intermediate   actors,   including   the   private  
schools   and   the   parents   of   children   at   both   public   and   pri-­‐‑
vate  schools.  The  longer  the  causal  chain,  the  less  appropri-­‐‑
ate  it  is  to  entertain  standing,  the  Court  explained.  
    In   a   market   economy   everything   is   connected   to   every-­‐‑
thing   else   through   the   price   system.   To   allow   a   long,   inter-­‐‑
mediated   chain   of   effects   to   establish   standing   is   to   abolish  
the  standing  requirement  as  a  practical  matter—and  the  de-­‐‑
cisions  we  have  cited  are  just  a  few  among  the  many  that  re-­‐‑
fuse  to  follow  that  path.  
    Plaintiffs   do   not   contend   that   the   causal   chain   from   the  
tax   collector’s   acts   to   their   (asserted)   injury   is   shorter   than  
the  ones  held  too  long  in  Allen  and  similar  decisions.  Instead  
they   assert   that   Allen   is   irrelevant   because   the   claim   there  
4                                                                   No.  14-­‐‑2123  

arose   under   the   Equal   Protection   Clause,   while   plaintiffs’  
claim   rests   on   the   Tenth   Amendment   and   separation   of  
powers.   That   has   nothing   to   do   with   standing,   however.   A  
different   substantive   claim   does   not   establish   injury   in   fact,  
causation,  and  redressability,  the  three  elements  of  constitu-­‐‑
tional   standing   to   sue.   See   Lujan   v.   Defenders   of   Wildlife,   504  
U.S.  555,  560  (1992).  
     Plaintiffs   rely   especially   on   Bond   v.   United   States,   131   S.  
Ct.  2355  (2011),  which  holds  that  a  private  person  may  pre-­‐‑
sent   arguments   based   on   the   Tenth   Amendment   and   the  
Commerce   Clause.   Yet   Bond   does   not   hold   that   everyone   is  
entitled  to  litigate  about  the  division  between  state  and  fed-­‐‑
eral   authority.   The   Supreme   Court   does   not   think   that   the  
Constitution’s   structural   features   are   open   to   litigation   by  
persons   who   do   not   suffer   particularized   injuries.   See,   e.g.,  
Schlesinger   v.   Reservists   Committee   to   Stop   the   War,   418   U.S.  
208   (1974);   United   States   v.   Richardson,   418   U.S.   166   (1974).  
Bond   was   prosecuted,   convicted,   and   sentenced   to   prison  
under  a  statute  that,  she  contended,  Congress  lacked  the  au-­‐‑
thority  to  enact.  She  sought  to  remain  free.  Injury,  causation,  
and   redressability   were   easy   to   establish.   Plaintiffs,   by   con-­‐‑
trast,  invoke  a  long  and  contestable  chain  of  causation;  they  
do   not   complain   about   anything   done   to   them   personally.  
That’s  why  Allen  and  similar  decisions  require  dismissal.  
    Plaintiffs   would   be   the   wrong   persons   to   litigate   even   if  
they  had  standing.  Only  persons  seeking  to  advance  the  in-­‐‑
terests  protected  by  the  mandatory-­‐‑insurance  portions  of  the  
Affordable   Care   Act   would   have   a   plausible   claim   to   relief.  
See   Lexmark   International,   Inc.   v.   Static   Control   Components,  
Inc.,   134   S.   Ct.   1377   (2014)   (discussing   the   zone-­‐‑of-­‐‑interests  
requirement).   Yet   plaintiffs,   who   do   not   accept   insured   pa-­‐‑
No.  14-­‐‑2123                                                           5  

tients,   want   to   reduce   rather   than   increase   the   number   of  
persons  who  carry  health  insurance.  Someone  else  would  be  
a   much   more   appropriate   champion   of   the   contention   that  
the  IRS  has  not  done  what  it  should  to  accomplish  the  stat-­‐‑
ute’s  goal  of  universal  coverage.  
                                                                AFFIRMED